Arthur A. Steiner having been made the defendant in a rule, issued on the petition of the Louisiana State Bar Association through the Committee on Professional Ethics and Grievances charging him with misconduct, to show cause why his name should not be stricken from the record of attorneys and his license to practice law in this state cancelled, excepted to the jurisdiction of the court rationae personae on the ground that he is now absent from the state and that he is not now an active member of the bar, having been suspended for a period of two years beginning January 3, 1944, 204 La. 1073, 16 So.2d 843.
We have not been favored with any authorities in support of the defendant's position, his counsel having failed to appear and orally argue the case or to file *Page 410 
a written brief. It is our opinion, however, that the exception is without merit as we are not aware of any law that deprives this court of the jurisdiction granted it under Section 10 of Article VII of the Constitution of 1921 to try this case against the defendant for an act of misconduct that is entirely different and distinct from the one on which he was suspended and, as pointed out by this court in the case of In re Craven,178 La. 372, 151 So. 625, 90 A.L.R. 973, substituted service of an absent attorney is authorized under the rules of this court passed in pursuance of such constitutional authority.
The exception is overruled.